                       IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF GEORGIA
                                      SAVANNAH DIVISION


UNITED STATES OF AMERICA,

               Plaintiffs,                                  Case No.: 4:19-CR-00127-RSB-CLR


V.



DE'VON LE'EDWARD WALKER,

               Defendant.


            ORDER GRANTING ROBERT C. HUGHES, HPS APPLICATION
                                  FOR LEAVE OF ABSENCE


       Upon consideration of the Defense Counsel Robert C. Hughes, Ill's Application for Leave

of Absence, and appearing that there is good cause to grant the motion,

       It is ORDERED that the Defense Counsel Robert C. Hughes, Ill's Application for Leave

of Absence is GRANTED during the period of October 7, 2019 through October 11, 2019. The

attorney must make arrangements for other counsel to appear in the event the case is scheduled for

hearing or trial during such leave.

       SO ORDERED, this^^' {A day of                          ,2019.



                                                )NORABLE CHRISTOPHER L. R/
                                             UNITED STATES MAGISTRATE JUDGE
                                             SOUTHERN DISTRICT OF GEORGIA
